Citation Nr: 0718770	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-03 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946.  He died in November 2003.  The appellant is 
his surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for 
cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran's certificate of death shows that he died in 
November 2003 with the immediate cause of death listed as 
left lung cancer, non-small cell, with an approximate 
interval of 6 years between onset and death.   

2.  At the time of his death, the veteran was service-
connected for bilateral hearing loss and pulmonary 
tuberculosis, minimal, arrested.  

3.  The medical evidence of record demonstrates that non-
small cell left lung cancer resulted in the veteran's death; 
the veteran's service-connected pulmonary tuberculosis is 
shown by competent medical evidence to be causally related to 
the veteran's cause of death.    


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 3.312 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a January 2004 letter, VA informed the appellant of the 
evidence necessary to substantiate her claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which she was responsible.  VA also asked the appellant 
to provide any evidence that pertains to her claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the appellant with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board notes, in that regard, that disability ratings are 
not applicable to DIC claims.  Because the Board has granted 
the appellant's claim, and because the appellant has not 
contended that any deficiency resulted in prejudice in the 
adjudication of this appeal, the Board finds that any notice 
deficiency was harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The RO shall address any notice 
defect regarding effective dates when effectuating the award.

The veteran's service medical records, certificate of death, 
VA and private treatment records, VA examinations, and 
private medical opinions have been associated with the claims 
file.  VA has provided the appellant with every opportunity 
to submit evidence and arguments in support of her claim, and 
to respond to VA notices.  The appellant and her 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to a 
veteran's death are based on the same statutory and 
regulatory provisions that generally govern determinations of 
service connection. See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  Service 
connection may be granted for disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131(West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2006).  

The death of a veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that a disability was either the principal or the 
contributory cause of death. 38 C.F.R. § 3.312(a) (2006).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. 38 C.F.R. § 
3.312(b) (2006).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c) (2006).  

The veteran's certificate of death shows that he died in 
November 2003, with the immediate cause of death listed as 
left lung cancer, non-small cell, with an approximate 
interval of 6 years between onset and death.  The certifying 
physician listed on the certificate of death was Dr. G.R.H., 
the veteran's attending medical oncologist.  At the time of 
his death, the veteran was service-connected for pulmonary 
tuberculosis, minimal, arrested and bilateral hearing loss.    

Service medical records and post-service medical records show 
that the veteran was diagnosed with pulmonary tuberculosis, 
chronic active, far advanced in September 1946, and was 
separated from service due to pulmonary tuberculosis.  (See 
Certificate of Disability for Discharge, September 1946; 
Clinical Treatment Records September to October 1946; VA 
Hospitalization Final Summary, July 1947 to June 1949; VA X-
ray Report, June 1950).  In February 1948, the veteran had a 
diagnosis of pulmonary tuberculosis, chronic, minimal, 
quiescent, treated and improved.  (See VA Hospitalization 
Final Summary, July 1947 to June 1949).  In April 1949, he 
had a diagnosis of tuberculosis, endo-bronchial, left main 
bronchus, treated and cured.  Id.  In June 1950, he had a 
diagnosis of bilateral apical emphysematous bullae, without 
evidence of specific infiltrative disease.  (See VA X-ray 
Report, June 1950).  

The veteran was admitted at VA in June 1989 for a gross 
hemoptysis, etiology uncertain.  A bronchoscopy was 
completed.  He was treated with tuberculosis medications for 
6 months.  The hemoptysis resolved.  No apparent etiology was 
identified.  

A March 1998 VA treatment report notes that the veteran had a 
history of a left upper lobectomy in October 1997, and 
tuberculosis in 1946.  The veteran was also noted to have a 
history of smoking cigarettes.

A March 1998 VA examination noted that in 1989, the veteran 
was treated for 6 months with three tuberculosis medications 
for hemoptysis.  The veteran had no pulmonary problems since 
then until September 1997.  The veteran's physician felt that 
his tuberculosis was inactive, but x-rays did show a lung 
spot.  The veteran had a left upper lobectomy in October 1997 
with the diagnosis of cancer, but it was felt that it was all 
removed.  At the time of the VA examination, the veteran had 
not smoked cigarettes for 25 years.  Previously, he was 
smoking 2 packages a day.  He began smoking at age 16.  The 
veteran was assessed with status post pulmonary tuberculosis, 
inactive, and status post surgery for pulmonary cancer.  

A December 2000 VA examination assessed the veteran with 
status-post pulmonary tuberculosis, minimally arrested.  The 
examiner noted that the disease appeared to have been 
inactive since at least 1989.  The veteran was also assessed 
with chronic obstructive pulmonary disease (COPD).  

The veteran was seen by Dr. G.R.H. in March 2002.  The report 
noted a November 1997 left upper lobectomy for non-small cell 
lung cancer and a January 2001 metastatic brain disease, 
treated with abbreviated radiation therapy followed by 
supportive care.  The veteran was assessed with chronic 
malignancy with new abdominal symptoms and cranial symptoms 
compatible with progressive disease, and chronic emphysema, 
disabling.  

A July 2002 VA examination was completed in conjunction with 
a review of the veteran's claims file.  The examiner noted 
the veteran's past diagnoses of tuberculosis.  He also noted 
that the veteran smoked tobacco at two packs per day and 
continued to smoke from age 16 to 45.  The examiner stated 
that the veteran developed lung cancer in addition to COPD.  
He also noted the veteran's 1997 left upper lobectomy.  
Diagnoses at that time included pulmonary tuberculosis, COPD, 
and non-small cell carcinoma of the lung.  The examiner 
opined that the veteran's pulmonary tuberculosis did not 
cause his lung condition.  The examiner stated that he felt 
the veteran's chronic tobacco abuse caused his pulmonary 
carcinoma.  

An October 2002 VA outpatient note shows that the veteran 
continued to be treated by Dr. G.R.H. 

A May 2003 VA examination indicated a review of the claims 
file. The veteran had an x-ray done less than a year prior 
which showed collapse of the left upper lobe and a 7 
millimeter nodule in the right upper lobe.  The examiner 
noted the veteran's long history of tobacco use.  The veteran 
was diagnosed with tuberculosis, which was not active at that 
time, and lung cancer, status post upper lobe removal with 
metastasis to the brain and the spine, and COPD.  The 
examiner opined that it was more likely that the veteran's 
smoking caused his non-small cell lung cancer with metastasis 
to the brain than his tuberculosis.  The examiner further 
stated that she did not see anywhere in the literature that 
she could find, that proved tuberculosis caused lung cancer.  

In a November 2003 letter, Dr. G.R.H., the veteran's 
oncologist, indicated that he had reviewed the veteran's 
history and records.  He noted that the veteran suffered from 
tuberculosis forming scar tissue in 1989, and was diagnosed 
with incomplete right bronchoscopy which was terminated due 
to complications, absent biopsies.  Cytology showed atypical 
squamous cell metaplasia.  The veteran underwent surgery for 
left lung non-small cell lung carcinoma in 1997.  He 
presented with brain metastases in 2001 and lived until 
November 2003 after being treated with partial cranial 
radiation therapy.  Dr. G.R.H. stated that it was definitely 
conceivable that the veteran's hemoptysis in 1989 represented 
the precursor malignancy related to his military smoking 
history or his tuberculosis induced scar.  Dr. G.R.H. stated 
that his opinion was based partly on the extent of the 
veteran's gross hemoptysis in 1989 which went unexplained.  

In a February 2005 letter, Dr. G.R.H. stated, after 
completely reviewing the veteran's records, that the veteran 
was found to have documented hemorrhage in the left upper 
lung which went undiagnosed after a 1989 bronchoscopy and 
thoracic consultation.  Dr. G.R.H. stated that this was 
important because in 1946 the veteran had bilateral upper 
lobe tuberculosis.  Dr. G.R.H. stated that the veteran 
redeveloped hemorrhage in the left upper lobe in 1997, and 
was found to have a non-small cell carcinoma in the left 
upper lobe of the lung, compatible with a scar carcinoma.  
Dr. G.R.H. stated that clinical experts had established a 
clinical relationship between tuberculosis scarring and 
development of lung cancer.  Dr. G.R.H. stated that he had 
been an oncologist for 30 years, and that the veteran's 
particular form of lung cancer was the slowest type-classic 
for a scar carcinoma starting in the classic location, in 
this case, the left upper lobe.  He opined that this was an 
illness that started in the setting of tuberculosis, with its 
first appearance in the left upper lung in 1989.

The appellant also submitted two internet articles which 
indicate that tuberculosis increases a person's chance of 
developing lung cancer, specifically in the areas of lung 
that are scarred by tuberculosis.  The Board notes that 
generic texts, such as the ones offered, which do not address 
the facts of this particular veteran's case with a sufficient 
degree of medical certainty, do not amount to competent 
medical evidence of causality although the Board also notes 
that medical articles or treatises can provide important 
support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999); 
see also Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil 
v. Brown, 8 Vet. App. 459 (1996).  In this case, there are 
several opinions of record.

In the present case, July 2002 and May 2003 VA examiners 
opined that the veteran's pulmonary tuberculosis did not 
cause his lung cancer, stating that the veteran's smoking was 
more likely the cause of his non-small cell lung cancer.  Dr. 
G.R.H., the veteran's oncologist, however, indicated in 
November 2003 and February 2005 statements, that the 
veteran's tuberculosis and scarring of the left upper lobe 
contributed to the development of the veteran's left lung 
non-small cell lung carcinoma.  According to CAVC, the 
probative value of medical opinion evidence is based on the 
medical expert's examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470 (1993).  In this case, the Board finds that the 
both the July 2002 and May 2003 VA examiners' opinions, and 
Dr. G.R.H.'s opinions are probative of the etiology of the 
veteran's non-small cell lung cancer and thus the cause of 
the veteran's death.  Id.  Both VA examiners and Dr. G.R.H. 
had reviewed the veteran's medical records, and provided 
reasons and basis for their opinion.  While both VA examiners 
attribute the development of lung cancer to the veteran's 
history of smoking, the Board notes that Dr. G.R.H. does not 
even address the significance of such a history.  However, 
the Board also notes that while the VA examiner in May 2003 
stated that she was unaware of any literature proving that 
tuberculosis caused lung cancer, Dr. G.R.H., whose area of 
expertise is reported to be in cancer and hematology and who 
reportedly has been an oncologist for 30 years, in the 
February 2005 letter indicated that "[j]ust this year, we 
have learned that clinical experts have established a 
clinical relationship between tuberculosis scarring and 
development of lung cancer."  Further, Dr. G.R.H. was the 
veteran's treating oncologist, and was the certifier listed 
on the veteran's certificate of death.  Thus, he was familiar 
with the veteran's medical history.  As noted, for a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related to the cause of death.  In 
this case, there are conflicting probative medical opinions 
as to whether the veteran's service-connected tuberculosis 
was etiologically related to the lung cancer that caused the 
veteran's death.  As such, the Board must resolve the benefit 
of the doubt in favor of the appellant and find that service 
connection for the veteran's cause of death is warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 
(2006).   

C.  Conclusion

The medical evidence of record demonstrates that non-small 
cell left lung cancer resulted in the veteran's death.  At 
the time of his death, the veteran was service-connected for 
pulmonary tuberculosis.  The veteran's service connected 
pulmonary tuberculosis is shown by competent medical evidence 
to have been etiologically related to the cause of the 
veteran's death.  Thus, a favorable decision is warranted in 
this case. 



ORDER

Service connection for the cause of the veteran's death is 
granted. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


